             Case 7:16-cv-05552-VB Document 107 Filed 07/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
CHAMMA K. BRANDON,                                            :
                           Plaintiff,                         :
                                                              :   ORDER
v.                                                            :
                                                              :   16 CV 5552 (VB)
MARK ROYCE,                                                   :
                            Defendant.                        :
--------------------------------------------------------------x

       As discussed at a conference held today, which counsel for both parties attended by
telephone, it is HEREBY ORDERED:

       1.     By August 21, 2020, the parties shall submit a Joint Pretrial Order, in accordance
with Paragraph 4.A of the Court’s Individual Practices.

        2.      By September 18, 2020, the parties shall file proposed voir dire, any motions in
limine, joint proposed jury instructions, and a joint verdict form. (See Paragraph 4.B of the
Court’s Individual Practices). The parties’ joint proposed jury instructions shall consist of a
single document, noting any areas of disagreement between the parties. The proposed
instructions should include both the text of any requested instruction as well as a citation, if
available, to the authority from which it derives. The proposed instructions should also be
submitted by email to Chambers in Word format.

        3.       Oppositions to motions in limine, if any, are due October 2, 2020.

       4.      A pre-trial conference is scheduled for September 10, 2020, at 10:00 a.m., for the
purpose of discussing how much notice the parties will require prior to jury selection and trial.
Counsel shall attend by calling the following number and entering the access code when
requested:

                 Number: (888) 363-4749 (toll-free) or (215) 446-3662

                 Access Code: 1703567

Dated: July 8, 2020
       White Plains, NY

                                                     SO ORDERED:



                                                     ____________________________
                                                     Vincent L. Briccetti
                                                     United States District Judge
